PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/524,409
Filing Date: 29 Jul 2019
Appellant(s): The Boeing Company



__________________
Ava H. Billimoria
For Appellant


EXAMINER’S ANSWER








(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that examiner did not explain how the nozzle of US Patent 5,439,175 to Katayama (“Katayama”) inherently possesses a predefined ratio that results in the suppression agent fully flashing to gas when exiting the nozzle (Appellant’s Arguments: p: 7 Line 25 – p 8 Line 3).
In response, it is noted that the claims must be “given their broadest reasonable interpretation consistent with the specification. “Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP 2111.01(I).  Therefore, a predetermined ratio is reasonably interpreted to mean a ratio that has been determined in advance, since Merriam Webster defines predetermined as "to impose a direction or tendency on beforehand".  In the final rejection mailed 10/25/2021, Examiner noted that the low-pressure apertures and high-pressure apertures of Katayama appear to have the same size (Final Rejection p 6 Lines 13-15) and are sized to result in the suppression agent fully flashing to gas when exiting the nozzle, since water can be supplied to the nozzle at some pressure and some temperature such that the water flashes to vapor when exiting the nozzle (Final Rejection p 6 Lines 9-12).  Examiner further notes that the low-pressure apertures and high-pressure apertures of Gazewood are sized in a predetermined ratio, since the size of the high-pressure apertures relative to the low-pressure apertures was established in advance when making the nozzle, as shown in Fig. 1 of Katayama.
Appellant further argues that the ejection holes 13, 19 of Katayama are not inherently sized to result in the suppression agent fully flashing to gas when exiting the nozzle (Appellant’s Arguments: p 8 Lines 11-13) because water jets are shown being expelled from ejection holes 13, 19 in Fig. 3 (Appellant’s Arguments: p 9 Lines 1-7).  
In response, it is further noted that independent of what is shown in Fig. 3 of Katayama, based on fundamentals of flash evaporation it is understood that certain conditions can exist where an environmental temperature and pressure are such that liquid compressed in a high-pressure or low-pressure aperture of Katayama fully flashes to gas as it de-compresses when exiting the aperture.    Therefore, Katayama possesses a predetermined ratio that is sized such that the nozzle is capable of having a suppression agent fully flash to gas when exiting the nozzle.  
Appellant further argues that examiner’s interpretation of the term “predetermined ratio” in Katayama and US Patent 6,375,757 to Gazewood (“Gazewood”) is not reasonable in light of the specification and that the office’s interpretation is inconsistent with how one of ordinary skill in the art would have understood the term in light of the specification (Appellant’s Arguments: p 10 Lines 11-14).  Appellant references paragraphs 0031 and 0032 of the specification to reason that the predetermined ratio involves having the low-pressure apertures of a smaller size than the high-pressure apertures to result in the suppression agent fully flashing into gas and states that the Office’s interpretation of the term “predetermined ratio” does not correspond to what and how the inventors of the present disclosure describe their invention in the specification (Appellant’s Arguments: p 11 Lines 3-5).
In response, it is noted that the specification does not limit what properties of fluid a predefined ratio is based on (Specification paragraph 0031) and merely gives an example of a non-limiting embodiment where the predetermined ratio is about 0.6 to 1 (Specification paragraph 0032).  Furthermore, an explicit definition for “predetermined ratio” is not provided in the specification, thus the examiner has relied upon a dictionary definition of the term “predetermined ratio”.  Merriam Webster defines ratio as the relationship in quantity, amount, or size between two or more things.  Therefore, given a broadest reasonable interpretation of a predetermined ratio as being a relationship in size between two things that is determined in advance, Katayama (Final Rejection p 10 Annotated Fig. 5) and Gazewood (Final Rejection p 11 Annotated Fig. 9) both teach predetermined ratios between high-pressure apertures and low-pressure apertures since the relationship between sizes of the high-pressure apertures and the low-pressure apertures are determined prior to making the nozzles.
Therefore, Appellant’s argument is not persuasive and Katayama is interpreted to teach a predetermined ratio that is sized to result in a suppression agent fully flashing to gas when exiting the nozzle.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.